

116 SRES 496 IS: Supporting the designation of April 16, 2020, as “Public Radio Music Day” and expressing deep appreciation for the role of public radio music stations in serving listeners, musicians, and hundreds of communities across the United States.
U.S. Senate
2020-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 496IN THE SENATE OF THE UNITED STATESFebruary 11, 2020Mr. Blunt (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONSupporting the designation of April 16, 2020, as Public Radio Music Day and expressing deep appreciation for the role of public radio music stations in serving listeners,
			 musicians, and hundreds of communities across the United States.
	
 Whereas more than 20,000,000 listeners in the United States tune in weekly to local public radio stations to discover, learn about, and enjoy music selections, artists, and genres that are, in many cases, available only on public radio;
 Whereas approximately 734 public radio music stations serve rural and urban communities in all 50 States, the District of Columbia, the Commonwealth of Puerto Rico, and Guam;
 Whereas public radio music stations— (1)are noncommercial, nonprofit, public service radio stations;
 (2)are locally staffed and programmed; and (3)share the core values of music discovery, curation, preservation, performance, and community;
 Whereas public radio music stations celebrate a broad collection of sounds and styles, including jazz, blues, classical, Americana, alternative, folk, roots, bluegrass, and other regional and eclectic genres;
 Whereas 97 percent of over-the-air broadcasts of classical music in the United States come from local public radio stations;
 Whereas public radio music stations are an essential and indispensable force in— (1)sustaining music and performers;
 (2)developing artists and audiences; and (3)educating and enriching the communities in which the stations are located;
 Whereas knowledgeable local hosts, live announcers, and expert curation on public radio music stations have a proven track record of—
 (1)helping audiences discover new and emerging musicians; and (2)providing deep explorations into the history and cultural impact of music;
 Whereas public radio music stations tailor their content and programming— (1)to reflect regional tastes and talent; and
 (2)to make music more accessible through local performances, studio sessions, artist interviews, music journalism, and local news and performance information;
 Whereas public radio music stations offer audiences, musicians, and artists numerous platforms for innovative music programming on air, online, on video, on stage, and on-the-go;
 Whereas the emphasis that public radio stations place on music presentation enables new, emerging, and essential artists to construct deep and lasting relationships with audiences, adding to the journey of lifelong music enjoyment;
 Whereas public radio music stations serve as cultural hubs in the communities in which those stations are located by providing a place for listeners of diverse backgrounds and ages to come together for the shared thrill of music;
 Whereas the commitment of public radio to music and education brings the instruments and experience of music to schools, hospitals, and other places in the public square to ensure wide access to music;
 Whereas the varied and unique activities and attributes of public radio music stations— (1)foster community among music lovers;
 (2)build support for local artists and the local music economy; and (3)develop the next generation of musicians and audiences;
 Whereas the core values of public radio music stations and the collective commitment of those stations to community service, education, and cultural support separates public radio music stations from other music providers; and
 Whereas, April 16, 2020, would be an appropriate day to designate as Public Radio Music Day: Now, therefore, be it  That the Senate—
 (1)supports the designation of April 16, 2020, as Public Radio Music Day; and (2)expresses deep appreciation for the role of public radio music stations in serving listeners, musicians, and hundreds of communities across the United States.